DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application is a continuation of U.S. patent application Ser. No. 15/984,678, filed May 21, 2018, which is a continuation of PCT Patent Application Serial No. PCT/US2017/066865, filed on Dec. 15, 2017, which claims the benefit of U.S. Provisional Patent Application Ser. No. 62/436,695, filed on Dec. 20, 2016 and U.S. Provisional Patent Application Ser. No. 62/560,962, filed on Sep. 20, 2017.

Claim Objections
Claim 14, line 5 recites “positioning a distal region of a delivery catheter in an atrium of the heart” (emphasis added). It is understood that applicant intended to recite “positioning a distal region of [[a]]the delivery catheter in an atrium of the heart” which is referred back to “a delivery catheter” in line 4.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “The delivery device of claim 1, further comprising an anchor positioned within the pusher tool and configured to secure an end of the retrieval line.” Claim 11, which is dependent on claim 8, which is in turn dependent on claim 1, recites “The delivery device of claim 8, further comprising a sleeve comprising a third lumen, wherein the sleeve is disposed within the first lumen and around at least a portion of the anchor, such that the at least a portion of the anchor is disposed within the third lumen.” Claim 13, which is dependent on claim 11, which is dependent on claim 8, which is in turn dependent on claim 1, recites “The delivery device of claim 11, wherein the pusher is slidably received within the third lumen such that the sleeve can be removed from the anchor by sliding proximally over the pusher and off the anchor.” 
As to claim 8, the anchor as recited in the claim is the engagement feature 475 as shown in Fig. 15 and paragraph [0098] of the publication of the present application ([0098]: “On an end of the rotatable member 473 opposite the handle 474, an engagement feature 475 can be provided for anchoring or holding one or more ends of the connecting or retrieval line/suture 468 thereto.”) However, claims 11 and 13 further claim that a sleeve surrounding the anchor and the sleeve is disposed within the first lumen of the delivery catheter and the sleeve can be removed from the anchor by sliding proximally over the pusher and off the anchor. Attention is directed to Fig. 15 of the present application. The cylindrical portion at lead line 471 is referred to “a first portion 471” of T-shaped body (para [0097]). According to the specification of the present application, the engagement feature 475 or anchor feature 475 and the first portion 471 does not slide with respect to each other. 
Examiner notes that the subject matter in claims 11 and 13 is directed to the docking device 50 (Fig. 14), 501 (Figs. 18-20) because in paragraph [0066] applicant discloses “The anchoring or docking device can optionally include a low-friction sleeve, e.g., a PTFE sleeve, that fits around all or a portion (e.g., the leading and/or functional turns) of the anchoring or docking device. For example, the low-friction sleeve can include a lumen in which the anchoring or docking device (or a portion thereof) fits. The low-friction sleeve can make it easier to slide and/or rotate the anchoring or docking device into position with less-friction and being less likely to cause abrasions or damage to the native tissue than the surface of the anchoring or docking device. The low-friction sleeve can be removable (e.g., by pulling proximally on the sleeve while holding a pusher and the docking device in place) after the anchoring or docking device is in position in the native valve, e.g., to expose the surface of the anchoring or docking device, which can be or include portions configured (porous, braided, large surface area, etc.) to promote tissue ingrowth.” (emphasis added). 
It is unclear that the anchor in claims 11-13 is the anchor/docking device as described in paragraph [0066] or the anchor feature 475 as claimed in claim 8. For examination purpose, the anchor in claims 11-13 have been interpreted as the anchor or docking device 50 (Fig. 14), 501 (Figs. 18-20) as disclosed in paragraph [0066].

Allowable Subject Matter
 Claims 1-10 and 14-27 are allowable.
Claims 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Spence et al. (US 2008/0228267) discloses a delivery device (Figs. 16-18) for delivering a docking device to a native valve annulus of a patient's heart (anchor assembly 102 as shown in Fig. 17 is for attaching to a native valve annulus of a patient’s heart, paragraph [0070]), the delivery device comprising: 
a delivery catheter 130 (Fig. 16) having a first lumen; and 
a pusher tool 134 comprising: a pusher 134 (Fig. 16) slidably received within the first lumen, the pusher having a distal portion (suture lock 132 coupled to the distal end of catheter 134, Fig. 16, para [0073]: “The distal end 134a of the inner plication catheter 134 abuts a proximal portion of the suture locker 132.”), a proximal portion, and a second lumen extending from the proximal portion to the distal portion (Fig. 18 shows catheter 134 has a lumen for lines 106, 126, 116 to extend from distal end of catheter 134 to a proximal portion of catheter 134); and 
a retrieval line 106, 116, 126 extending through the second lumen from the handle to the docking device (anchor assembly 102 as shown in Fig. 16) to connect the docking device to the pusher tool; 
a locking mechanism (“a plication assistance device 150” as shown in Fig. 18, para [0075])  fixedly attached to the proximal portion of the pusher (Fig. 18 shows assistance device 150 is couple to proximal portion of catheter 134 via plate 152 and carriage 156); wherein the locking mechanism includes a rotatable member (Fig. 18, para [0076]: “The suture tensioning mechanisms 164, 166, 168 further comprise rotatable knobs 176, 178, 180 connected with respective right angle gear boxes 182, 184, 186 for converting rotation of the knobs 176, 178, 180 to rotation of the spools 170, 172, 174.”  para [0076]: “The suture tensioning mechanisms 164, 166, 168 further comprise rotatable knobs 176, 178, 180 connected with respective right angle gear boxes 182, 184, 186 for converting rotation of the knobs 176, 178, 180 to rotation of the spools 170, 172, 174.” )) that engages the retrieval line. 
Spence fails to disclose the rotatable member having a first position that locks the amount of retrieval line that extends from the locking mechanism and a second position that allows the amount of retrieval line that extends from the locking mechanism to be increased or decreased.
Brunnett et al. (US 2015/0282931, which is cited in the IDS filed on December 14, 2020) discloses a delivery device (Figs. 49-58)  for delivering a docking device (support stent 300 as shown in Fig. 54) to a native valve annulus of a patient's heart, the delivery device comprising: 
a delivery catheter 900 having a first lumen; and 
a pusher tool comprising: a pusher 906 slidably received within the first lumen, the pusher having a distal portion, a proximal portion, and a second lumen extending from the proximal portion to the distal portion ([0113]: “The inner shaft (also referred to as a “pusher member”)” and [0117]: “The distal end of the inner shaft 906 can be releasably connected to a support stent 300, such as through the attachment arms 804 and the release wires 806 (FIG. 49).” Fig. 56); and 
a retrieval line 806 extending through the second lumen from the handle to the docking device to connect the docking device to the pusher tool (Fig. 49. [0102]: “The illustrated embodiment includes three pairs of attachment arms 804 and release wires 806 to correspond with the three retaining arms 306 of the support stent 300. The attachment arms 804 can be connected to an inner shaft, or pusher member, 803 that extends coaxially through the outer shaft 802. The release wires 806 can extend alongside or through the inner shaft 803 the length of the delivery apparatus to a handle (not shown) for manipulation by a user.”); 
Brunnett discloses the invention substantially as claimed except for disclosing a locking mechanism fixedly attached to the proximal portion of the pusher; wherein the retrieval line 806 extending through the second lumen from the locking mechanism to the docking device to connect the docking device to the pusher tool; and wherein the locking mechanism includes a rotatable member that engages the retrieval line, the rotatable member having a first position that locks the amount of retrieval line that extends from the locking mechanism and a second position that allows the amount of retrieval line that extends from the locking mechanism to be increased or decreased.
Le et al. (US 2009/0281619) discloses movement of tubular shaft 608 is controlled by adjustment portion 604 ([0188]-[0197] and Figs. 40-43C). The adjustment portion 604 includes knob 628 to control the movement of tubular shaft 608 ([0190], Figs. 40-42) and lock mechanism 610 to engage with grooves 624 on the outer surface of tubular shaft 608 (Figs. 41-43C and [0192]-[0194]). The lock mechanism 610 is designed to pin on the tubular shaft 608 to prevent the tubular shaft 608 moving along the axial direction. The lock mechanism 610 is not designed to rotate about its self. 
There is no art of record alone or in combination teaches a device and a method for delivering a docking device to a native valve annulus of a patient's heart that includes the combination of recited limitations in claims 1 and 14.
As to claim 1, the art of record alone or in combination did not teaches a locking mechanism includes a rotatable member that engages the retrieval line, wherein the rotatable member having a first position that locks the amount of retrieval line that extends from the locking mechanism and a second position that allows the amount of retrieval line that extends from the locking mechanism to be increased or decreased.

As to claim 14, the art of record alone or in combination did not teaches the steps  of connecting a docking device to a pusher tool with a line, positioning the docking device and the pusher tool within a delivery catheter; positioning a distal region of a delivery catheter in an atrium of the heart; and rotating the rotatable member of the pusher tool to change the amount of the line extending from the pusher tool.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771